          Case 19-33725 Document 25 Filed in TXSB on 09/27/19 Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                      Case No. 19-33725-H4
         Anthony Wayne Hernandez
         Elsie Jeanette Hernandez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       David G. Peake, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/01/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/23/2019.

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
       Case 19-33725 Document 25 Filed in TXSB on 09/27/19 Page 2 of 4




Receipts:

       Total paid by or on behalf of the debtor                   $0.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                       $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                     $0.00
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $0.00

Attorney fees paid and disclosed by debtor:              $1,325.00


Scheduled Creditors:
Creditor                                      Claim       Claim         Claim        Principal       Int.
Name                                Class   Scheduled    Asserted      Allowed         Paid          Paid
AMERICAN EXPRESS NATIONAL BAN   Unsecured           NA    23,799.95     23,799.95            0.00        0.00
AMERICAN EXPRESS NATIONAL BAN   Unsecured           NA    44,656.00     44,656.00            0.00        0.00
AMERICAN EXPRESS NATIONAL BAN   Unsecured           NA    18,113.94     18,113.94            0.00        0.00
BANK OF AMERICA                 Unsecured           NA      1,783.32      1,783.32           0.00        0.00
CAPITAL ONE BANK USA NA         Unsecured           NA        215.22        215.22           0.00        0.00
DEUTSCHE BANK NATIONAL TRUST    Secured             NA   421,999.07    161,680.80            0.00        0.00
DEUTSCHE BANK NATIONAL TRUST    Secured             NA   191,063.02    191,063.02            0.00        0.00
FORD MOTOR CREDIT COMPANY LL    Secured             NA    42,738.66     42,738.66            0.00        0.00
INTERNAL REVENUE SERVICE***     Secured             NA      4,349.32      4,349.32           0.00        0.00
INTERNAL REVENUE SERVICE***     Priority            NA    12,166.00     12,166.00            0.00        0.00
INTERNAL REVENUE SERVICE***     Unsecured           NA    41,991.49     41,991.49            0.00        0.00
LVNV FUNDING LLC                Unsecured           NA        721.71        721.71           0.00        0.00
LVNV FUNDING LLC                Unsecured           NA        152.19        152.19           0.00        0.00
MICHAEL MARTIN INC CLEAR LAKE   Secured             NA    84,272.95     84,272.95            0.00        0.00
SPEEDY/RAPID CASH               Unsecured           NA        355.51        355.51           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
         Case 19-33725 Document 25 Filed in TXSB on 09/27/19 Page 3 of 4




Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
Secured Payments:
      Mortgage Ongoing                                  $161,680.80                $0.00            $0.00
      Mortgage Arrearage                                $191,063.02                $0.00            $0.00
      Debt Secured by Vehicle                                 $0.00                $0.00            $0.00
      All Other Secured                                 $131,360.93                $0.00            $0.00
TOTAL SECURED:                                          $484,104.75                $0.00            $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00            $0.00
       Domestic Support Ongoing                               $0.00                $0.00            $0.00
       All Other Priority                                $12,166.00                $0.00            $0.00
TOTAL PRIORITY:                                          $12,166.00                $0.00            $0.00

GENERAL UNSECURED PAYMENTS:                             $131,789.33                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/27/2019                             By:/s/ David G. Peake
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
        Case 19-33725 Document 25 Filed in TXSB on 09/27/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of the foregoing Trustee's Final Report has been
served electronically on all parties requesting electronic notice and has been served on the listed
parties (if listed) by mailing a copy of same to the address listed below via first class mail
September 27, 2019.


                                                 /s/ David G. Peake
                                                 David G. Peake
                                                 Chapter 13 Trustee


Anthony Wayne Hernandez
Elsie Jeanette Hernandez
14219 Ridgewood Lake Ct.
Houston, TX 77062

THOMAS M ROOT
GIPSON & NORMAN
450 NORTH TEXAS AVENUE SUITE A
WEBSTER, TX 77598

OFFICE OF THE US TRUSTEE
515 RUSK AVE.
STE 3516
HOUSTON, TX 77002




UST Form 101-13-FR-S (09/01/2009)
